Exhibit 10.24

OMNIBUS AMENDMENT TO BUSINESS LOAN AGREEMENT AND WARRANTS DATED OCTOBER 3,

2003, APRIL 30, 2004, OCTOBER 26, 2004 AND FEBRUARY 10, 2006

This Omnibus Amendment (this “Amendment”) to the Business Loan Agreement, dated
as of July 1, 2003 (the “Loan Agreement”), by and between BWCA I, LLC (“BWCA”)
and Basin Water, Inc. (“Basin Water”) and the Warrants dated October 3,
2003, April 30, 2004, October 26, 2004 and February 10, 2006 to purchase a total
of 767,450 shares of common stock, par value $0.001 per share (“Common Stock”),
of Basin Water (the “Warrants” and together with the Loan Agreement, the
“Agreements”) is made as of August 13, 2007, by and between BWCA and Basin
Water. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Loan Agreement or the Warrants, as applicable.

WHEREAS, Basin Water prepaid the Loans outstanding under the Loan Agreement
shortly after Basin Water’s initial public offering;

WHEREAS, pursuant to the Section 2k. of the Loan Agreement, Basin Water must pay
a prepayment penalty of 5% with respect to the amount prepaid;

WHEREAS, BWCA and Basin Water have agreed to amend the Loan Agreement to waive a
portion of the prepayment penalty and to amend the Warrants so as to make them
exercisable on a cashless basis as set forth herein; and

WHEREAS, each of the Loan Agreement and the Warrants may be amended upon the
written consent of each of BWCA and Basin Water.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Section 2k. of the Loan Agreement is hereby amended such that all references
to “5%” shall be changed to “2.5%.” The parties to this Amendment hereby agree
and acknowledge that the prepayment penalty to be paid by Basin Water to BWCA
after giving effect to this Amendment is $ 99,350 (the “Payoff Amount”).

2. The Warrants represent all of the warrants to purchase Common Stock owned by
BWCA.

3. Section 4 of each of the Warrants shall be replaced in its entirety with the
following:

“4. Method of Exercise. While this Warrant remains outstanding and exercisable
in accordance with Section 3 above, the Holder may exercise, in whole or in
part, the purchase rights evidenced hereby. Such exercise shall be effected by:

(a) the surrender of the Warrant to the Secretary of the Company at its
principal offices; and



--------------------------------------------------------------------------------

(b) either (i) delivery of a duly executed copy of the form of Notice of
Exercise attached hereto electing to pay the Exercise Price in cash, together
with payment to the Company of an amount equal to the aggregate Exercise Price
for the number of Shares being purchased, or (ii) delivery of a duly executed
copy of the form of Notice of Exercise attached hereto electing a cashless
exercise, pursuant to which the Holder will receive the number of Shares
calculated in accordance with the sentence below (a “Cashless Exercise”).

In the event the Holder elects a Cashless Exercise, it shall receive a number of
Shares computed using the following formula:

 

   X    =    Y (A-B)               A     

Where:

X = the number of Shares to be issued to the Holder;

Y = the number of Shares purchasable under the Warrant, or if only a portion of
the Warrant is being exercised, the portion of the Warrant being exercised (at
the date of such calculation);

A = the last sale price of the Common Stock on the trading day prior to the date
of exercise of the Warrant or, in case no such reported sales take place on such
day, the average of the last reported bid and ask prices of the Common Stock on
such day, in either case on the principal national securities exchange on which
the Common Stock is admitted to trading or listed, including the Nasdaq Global
Market, or if the Common Stock is not listed or admitted to trading on any such
exchange, the high per share bid price for the Common Stock in the
over-the-counter market as reported by The Pink Sheets or similar organization,
or if not so available, the fair market value of the Common Stock as determined
in good faith by the Company’s Board of Directors; and

B = the Exercise Price.

4. The Notice of Exercise of each Warrant shall be replaced in its entirety with
the Notice of Exercise attached hereto as Exhibit A.

5. Effective immediately upon the payment by Basin Water of the Payoff Amount to
BWCA:

(a) All provisions of, rights granted to BWCA under, and obligations,
liabilities, covenants and agreements of Basin Water under or in connection with
the Loan Agreement, the Commercial Security Agreement, dated as of July 1, 2003,
by and between BWCA and Basin Water (the “Security Agreement”), and each
Promissory Note issued under or in connection with the Loan Agreement (the
“Notes”) and any Related Documents (as defined in the Loan Agreement, and
together with the Loan Agreement, the Security Agreement and the Notes, the
“Loan Documents”) are hereby terminated, released and cancelled in their
entirety and are of no further force or effect, and all amounts outstanding
under the Loan Documents, including any Loans, have been paid in full; provided
that, notwithstanding anything else to the contrary contained in this Amendment,
this Amendment does not act as a waiver or release of any claims against Basin
Water under the Warrants held by BWCA.

 

- 2 -



--------------------------------------------------------------------------------

(b) BWCA does hereby release and discharge any and all right, title and interest
that it may have or that it may be entitled to by virtue of the Loan Documents,
or Security Interest (as defined in the Loan Agreement) granted or recorded in
its favor in the Collateral (as defined in the Security Agreement) and does
hereby declare the same fully released and discharged from any and all Security
Interests created by the Loan Documents;

(c) BWCA does hereby authorize Basin Water to file Uniform Commercial Code
termination statements with respect to any Uniform Commercial Code financing
statements filed pursuant to or in connection with any Loan Documents;

(d) BWCA does hereby authorize Basin Water to terminate any and all
certificates, documents and agreements filed with the U.S. Patent and Trademark
Office or any foreign filing office pursuant to or in connection with any Loan
Documents; and

(e) BWCA hereby agrees to, from time to time at the reasonable request and
expense of Basin Water, promptly execute and deliver to Basin Water or its
designee such further instruments, certificates, documents and agreements, and
to file, record or take such further action reasonably requested by Basin Water
to obtain the full benefits of this Amendment and of the rights, remedies and
powers herein granted and to effectuate fully the transactions contemplated by
and the purposes of this Amendment; provided that Basin Water will also pay the
reasonable expenses, including reasonable attorneys’ fees, of BWCA in connection
with its review and delivery to Basin Water of all such instruments and
documents (other than this Amendment). In particular, BWCA shall deliver all
Notes (if any) and/or the Loan Agreement to Basin Water (or its designee) in
order to mark the same “Cancelled.” Further, BWCA hereby authorizes Basin Water
and any of its affiliates to take any other action required to release the
Security Interests created by the Loan Documents.

6. Section 16 of each Warrant is hereby deleted in its entirety and replaced
with “Reserved.”

 

- 3 -



--------------------------------------------------------------------------------

7. All references to Basin Water as a “California corporation” shall be changed
to a “Delaware corporation.”

8. Basin Water agrees that BWCA may transfer a portion of each of the Warrants
(as amended) in the amounts and to the parties set forth on Exhibit B hereto.

9. Basin Water acknowledges that the shares of Basin Water common stock issuable
upon the cashless exercise of the Warrants will be issued without a restrictive
legend and will be fully transferable pursuant to Rule 144(k) under the
Securities Act of 1933, as amended, so long as the holder of the shares of Basin
Water common stock is not and has not within three months prior to the sale of
any such shares, an “affiliate” of Basin Water, as such term is defined in the
rules and regulations of the Securities Act of 1933, as amended.

10. This Amendment may be executed in one or more counterparts and with
counterpart facsimile signature pages, each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
agreement.

11. This Amendment is the product of both of the parties hereto, and together
with the Agreements, constitutes the entire agreement between such parties
pertaining to the subject matter hereof, and merges all prior negotiations and
drafts of the parties with regard to the matters set forth herein.

12. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to its conflicts of law
principles. Any proceeding arising out of or relating to this Amendment may be
brought in the state or federal courts located in the State of New York.

13. All other aspects of the Agreements shall remain unchanged and in full force
and effect. From the date hereof, any reference to any of the Agreements shall
be deemed to refer to any such Agreement as amended by this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

BASIN WATER, INC. By:  

/s/ THOMAS C. TEKULVE

Name:   Thomas C. Tekulve Title:   Chief Financial Officer and Treasurer BWCA I,
LLC By:  

/s/ OSCAR TANG

Name:   Oscar Tang Title:   Authorized Signatory

Signature Page to Omnibus Amendment



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

To: BASIN WATER, INC.

The undersigned hereby elects to purchase                      shares of Common
Stock of Basin Water, Inc., pursuant to the terms of the attached Warrant.

The undersigned hereby elects:

         to pay the Exercise Price per share required under such Warrant in
cash.

         a Cashless Exercise in accordance with the cashless exercise provisions
of Section 4(b)(ii) of the Warrant.

So long as the exercise is not a Cashless Exercise, the undersigned hereby
represents and warrants that the representations and warranties contained in
Section 10 of the Warrant are true and correct as of the date hereof as if they
had been made on such date with respect to the Shares and that the undersigned
is acquiring such shares for its own account for investment purposes only, and
not for resale or with a view to distribution of such shares or any part
thereof.

 

HOLDER: By:  

 

[NAME]  

 

 

Address:  

 

 

 

 

Date:  

 

Name in which shares should be registered:

 



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED TRANSFERS

(a) With respect to the Warrant to purchase 375,000 shares dated 10/3/2003, the
Warrant shall be reissued in three warrants each for 125,000 to BWCA, and BWCA
shall have the right to transfer each warrant in a single transfer after the
date hereof.

(b) With respect to the Warrant to purchase 177,675 shares dated 10/3/2003, the
Warrant shall be reissued in three warrants as follows: (i) one warrant to
purchase 10,800 shares in the name of Thomas O’Conner; (ii) one warrant to
purchase 21,675 shares in the name of Douglas Tansill; and (iii) one warrant to
purchase 145,200 shares in the name of BWCA. BWCA shall have the right to
transfer each warrant in a single transfer after the date hereof.

(c) With respect to the Warrant to purchase 89,775 shares dated 4/30/2004, the
Warrant shall be reissued in two warrants as follows: (i) one warrant to
purchase 3,591 shares in the name of Douglas Tansill; and (ii) one warrant to
purchase 86,184 shares in the name of BWCA. BWCA shall have the right to
transfer each warrant in a single transfer after the date hereof.

(d) With respect to the Warrant to purchase 75,000 shares dated 10/26/2004, the
Warrant shall be reissued in two warrants as follows: (i) one warrant to
purchase 3,000 shares in the name of Douglas Tansill; and (ii) one warrant to
purchase 72,000 shares in the name of BWCA. BWCA shall have the right to
transfer each warrant in a single transfer after the date hereof.

(e) With respect to the Warrant to purchase 50,000 shares dated 2/10/2006, the
Warrant shall be reissued in two warrants as follows: (i) one warrant to
purchase 2,000 shares in the name of Douglas Tansill; and (ii) one warrant to
purchase 48,000 shares in the name of BWCA. BWCA shall have the right to
transfer each warrant in a single transfer after the date hereof.